            Case 1:20-cv-03840-LGS Document 20 Filed 08/07/20 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 KATHY SBERNA,                                                :
                                              Plaintiff,      :
                                                              : 20 Civ. 3840 (LGS)
                            -against-                         :
                                                              :      ORDER
 CAPITAL ONE BANK (USA), N.A., et al.,                        :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

       WHEREAS the initial pretrial conference in this matter is scheduled for August 13, 2020

(Dkt. Nos. 3, 8);

       WHEREAS no significant issues were raised in the parties’ joint letter or proposed case

management plan (Dkt. Nos. 18, 19). It is hereby

       ORDERED that the August 13, 2020, initial pretrial conference is cancelled. If the

parties believe that a conference would nevertheless be useful, they should inform the Court

immediately so the conference can be reinstated. The case management plan and scheduling

order will issue in a separate order. The parties’ attention is particularly directed to the provisions

for periodic status letters, and the need for a pre-motion letter to avoid cancellation of the final

conference and setting of a trial date. The parties should be aware that the Court does not extend

the deadlines for fact and expert discovery absent compelling circumstances and that this order

does not stay or prolong discovery for the purpose of settlement discussions. It is further

       ORDERED that if Defendant(s) seek to file a motion to dismiss, they shall file a pre-

motion letter pursuant to Individual Rules III.A.1 and III.C.2. It is further

       ORDERED that the parties shall file a letter by August 11, 2020, stating whether they

wish to be referred to the Magistrate Judge or Court-annexed Mediation Program for settlement

discussions.

Dated: August 7, 2020
       New York, New York
